Title: To James Madison from Alexander J. Dallas, 2 February 1815
From: Dallas, Alexander J.
To: Madison, James


        
          
            Dr. Sir
            2 Feb. 1815.
          
          I am so urged by Mr. Pinkney, as well as by my Clients, whose cause I argued in New-York last May, that I feel disposed to join the argument on the Appeal, if you do not think it wrong. It is, indeed, in the nature of unfinished business.
          As I have not hesitated to state my design of leaving the Treasury, whenever I have put it into the order, required by the laws passed at the present session, and you can select a Successor, I do not apprehend any reproach, on the score of delicacy, from the good people of Congress. I am Dr Sir, with the most cordial attachment, Yr. faithful Hble Sert
          
            A. J. Dallas
          
        
        
          I have promised an answer tonight.
        
      